39 So.3d 1195 (2010)
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Petitioner,
v.
Shirley PORTER, et al., Respondents.
No. SC09-451.
Supreme Court of Florida.
June 3, 2010.
John D. Maher, Deputy General Counsel, Florida Unemployment Appeals Commission, Tallahassee, FL, for Petitioner.
Shirley Porter, pro se, Jacksonville, FL, for Respondents.
PER CURIAM.
We originally accepted jurisdiction to review the decision of the First District Court of Appeal in Porter v. Florida Unemployment Appeals Commission, 1 So.3d 1101 (Fla. 1st DCA 2009), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
QUINCE, C.J., and PARIENTE, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.
LEWIS, J., dissents.